Citation Nr: 1222112	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-12 426	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to a rating higher than 10 percent for a low back disability (specifically, for spondylosis of the lumbar spine, status post laminectomy) prior to August 22, 2007; also a rating higher than 10 percent from November 1, 2007 to May 16, 2008; a rating higher than 20 percent from May 17, 2008 to December 30, 2008; and a rating higher than 10 percent since March 1, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to August 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a rating higher than 10 percent for his low back disability.

In another decision since issued in March 2008, however, the RO assigned a temporary 100 percent rating for this disability retroactively effective as of August 22, 2007, based on surgical or other treatment of this disability necessitating convalescence.  See 38 C.F.R. § 4.30.  The prior 10 percent rating resumed as of November 1, 2007.

In yet another decision in June 2009, the RO assigned another temporary total rating effective December 31, 2008, again based on surgical or other treatment of this disability necessitating convalescence.  Id.  And, again, the prior 10 percent rating resumed as of March 1, 2009.  In a November 2009 decision, the RO confirmed and continued this 10 percent rating for the low back disability.  But in a January 2010 decision, the RO increased the rating for this disability to 20 percent retroactively effective from May 17, 2008 to December 30, 2008.  The 10 percent rating resumed as of March 1, 2009, and has remained in effect ever since.

As support for his claim for higher ratings for the times when he did not have the temporary 100 percent convalescent ratings, the Veteran testified at a videoconference hearing in April 2012 before the undersigned judge of the Board.

And because, partly on the basis of this hearing testimony, this increased-rating claim requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC).


REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

During his recent videoconference hearing before the Board in April 2012, the Veteran testified that he had been examined by VA just three to four months prior to the hearing.  The doctor who had examined him reportedly had sent him for a magnetic resonance imaging (MRI), which had indicated he needed more surgery on his low back, that is, in addition to the two surgeries he already has had in years past.  The claims file does not contain any VA medical evaluation or treatment records dated in 2012, however, and, indeed, the Veteran's representative suspected that these most recent records were not in the file, so would have to be obtained and considered.  The Veteran's electronic ("Virtual VA") file does not contain this examination or MRI report, hence, it definitely is not of record.  When, as here, reference is made to pertinent medical records, especially those in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran in obtaining them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Jolley v. Derwinski, 1, Vet. App. 37 (1990).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating, at bare minimum, VA has constructive, if not actual, notice and possession of these additional records since they are VA generated and maintained, even if not physically in the file).

In addition, since it is unclear whether that evaluation was for compensation purposes (i.e., a VA Compensation and Pension (C&P) examination), and the Veteran states the MRI suggested that further spine surgery was needed because of complications of his most recent surgery and a worsening of his disability, although he declined to undergo any more surgery, the Board finds that he also should be provided another VA compensation examination to reassess the severity of his low back disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This additional VA examination is especially needed since he indicated in other testimony during his recent hearing that his low back pain is now "barely tolerable," also since he indicated the medication, including particularly the narcotic Codeine that has been prescribed, makes him drowsy and, therefore, adversely affects his job performance and does not in any event eliminate his pain, in turn requiring that he routinely take breaks and sit down at work every 5-8 hours.  He explained that his pain is worse in the morning hours, that he has difficulty bending over, indeed, so much so that he tries not to do any heavy lifting whatsoever and has learned to do a "Tiger Woods" adjusting maneuver of sorts to allow him to bend over at all, that he has received injections of nonsteroidal anti-inflammatory drugs (NSAIDS) in years past, but they no longer work, and that prolonged physical activity of any sort, such as simply mowing his lawn, also requires that he take intervening breaks to rest his low back.  He further testified that he has muscle spasms and consequent pain, which affects his sleep, also limitation of motion.

Prior to having him undergo this additional examination, all current treatment records from the San Antonio VA Medical Center (VAMC) should be obtained.  Lastly, he has not updated his medical release form for the University of Texas Health Medical Center, despite VA's requests that he do so.  So another attempt should be made to obtain that release and those records.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file copies of all clinical records that are not already in the claims file.  This includes, but is not limited to, records of the Veteran's treatment at the San Antonio VAMC  This also includes, but is not limited to, the records of any VA evaluation of his spine in January or February 2012, or thereabouts, which apparently included referral for an MRI.  The attempts to obtain all additional records are governed by 38 C.F.R. § 3.159(c), and specifically subpart (c)(1) if the records are not in the possession of a Federal department or agency but by subpart (c)(2) if they are, such as those at the San Antonio VAMC.  Appropriately notify the Veteran of any inability to obtain any relevant additional records.  38 C.F.R. § 3.159(e)(1).

2.  Also, after securing the appropriate medical release, obtain and associate with the claims file copies of all clinical records of his treatment at the University of Texas Health Medical Center.

3.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's low back disability, specifically, the spondylosis of his lumbar spine, status post laminectomy.  The claims file must be made available to and reviewed by the examiner for the pertinent history of this disability.  All necessary diagnostic testing and evaluation should be performed.

In particular, the examiner must specify range of motion of the low back in degrees of arc on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting), also comparing this motion to what VA considers normal range of motion in each of these directions.  See 38 C.F.R. § 4.71a, Plate V.

If the Veteran demonstrates limitation of motion, the examiner should comment on the extent, if any, that pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including any additional limitation of motion.  The examiner therefore needs to specify at what point in the Veteran's range of motion pain sets in.

The examiner should also comment on whether and to what extent there is incoordination, weakened movement, and premature or excess fatigability on use, including expressing an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use of the low back or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, must provide an assessment of the functional impairment on repeated use or during flare-ups.

As well, the examiner should indicate whether there is ankylosis of this segment of the Veteran's spine, whether favorable or unfavorable.

The examiner should also assess the severity of all associated neurological manifestations, including sciatica or radiculopathy affecting the lower extremities as well as any bowel or bladder dysfunction.  [Note:  it already has been conceded the Veteran has peripheral neuropathy of his lower extremities associated with his low back disability, so some description of the severity of this neuropathy should be provided, specifically in terms of whether it is mild, moderate, moderately severe, or severe.]

Also, if it is determined the Veteran has intervertebral disc syndrome (IVDS), i.e., disc disease, associated with his service-connected low back disability, if possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months and, if so, the number of episodes and the duration of them.*
*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

It is also essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

4.  Then readjudicate the claim in light of all additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


